NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 22a0002n.06

                                        Case No. 20-4299

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                              Jan 03, 2022
                                                       )                  DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                       )
                                                       )
       Plaintiff-Appellee,
                                                       )        ON APPEAL FROM THE
                                                       )        UNITED STATES DISTRICT
v.
                                                       )        COURT FOR THE SOUTHERN
                                                       )        DISTRICT OF OHIO
SOLOMON KIROS GEBRETEKLE,
                                                       )
                                                       )                             OPINION
       Defendant-Appellant.
                                                       )




BEFORE:        COLE, LARSEN, and MURPHY, Circuit Judges.

       COLE, Circuit Judge. Solomon Gebretekle pleaded guilty to one count of conspiring to

distribute and possess with intent to distribute methamphetamine and a substance containing a

detectable amount of heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(B)(i),

and 846, and one count of possession with intent to distribute methamphetamine in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). Gebretekle now appeals his 200-month sentence,

arguing that the district court erred in applying a two-level increase for possession of a dangerous

weapon during a drug offense under U.S.S.G. § 2D1.1(b)(1) and a two-level increase for

Gebretekle’s aggravating role in the offense under U.S.S.G. § 3B1.1(c). Because the district court

did not clearly err when applying these enhancements, we affirm.
Case No. 20-4299, United States v. Gebretekle


                                        I. BACKGROUND

   A. Factual Background

         On January 18, 2019, a warrant was issued for Solomon Gebretekle’s arrest following a

criminal complaint which alleged he had possessed a loaded firearm at a Columbus, Ohio

nightclub. Gebretekle was arrested and detained in Franklin County on these charges on January

22, 2019. In February 2019, the Charleston, West Virginia office of the Drug Enforcement

Administration (“DEA”) contacted the Columbus DEA office as well as the Franklin County

Sheriff’s Office with concerns that Gebretekle was involved in a drug-trafficking conspiracy along

with a woman named Brandy Hodge. The DEA began to record jail calls between Gebretekle and

Hodge.

         Agents overheard Gebretekle instruct Hodge to maintain Gebretekle’s established

connections and speak with customers in West Virginia. Hodge and Gebretekle discussed

“quantities of narcotics, price of narcotics, meeting sources of supplies for narcotics purchases,

payment and allocation of drug proceeds, and the ultimate distribution of methamphetamine and

heroin from Columbus, Ohio to drug seekers in . . . West Virginia.” (Statement of Facts, R. 66-1,

PageID 186.) The DEA began to conduct controlled purchases from Hodge and discovered that

Gebretekle not only advised Hodge while incarcerated, but also actively participated in drug-

trafficking transactions. On more than one occasion, Hodge would set up a drug transaction and

hand the phone to Gebretekle so he could speak with customers about the transaction and payment.

         The investigation also revealed that from as early as October 2018, Gebretekle and another

member of the conspiracy, D’Alfonza Mikell, transported narcotics from Ohio for sale in West

Virginia. Confidential informants also relayed information to the DEA that Mikell was an

“enforcer” who carried a firearm. On January 10, 2019, based on a tip from these informants,

Gebretekle and Mikell were stopped by police while driving from West Virginia. When officers
                                                -2-
Case No. 20-4299, United States v. Gebretekle


searched the vehicle they found methamphetamine, heroin, cash, and a gun under the passenger

seat where Mikell sat. The two were arrested and Gebretekle was released the next day.

       As a result of this investigation, two superseding indictments were filed against Gebretekle,

adding additional drug-trafficking charges and details of the alleged conspiracy. In March 2020,

Gebretekle pleaded guilty pursuant to a plea agreement to two of the twelve counts charged in the

second superseding indictment: Count Two, which charged him with conspiracy to distribute and

possess with intent to distribute methamphetamine and a substance containing a detectable amount

of heroin in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(viii) and (b)(1)(B)(i), and Count

Six, which charged him with possession with intent to distribute methamphetamine in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii).

       The U.S. Probation and Pretrial Services Office then prepared a Presentence Investigation

Report (“PSR”), which calculated Gebretekle’s sentencing guidelines range at 235 to 293 months,

based on a criminal history category VI and an offense level of 33. The offense level included a

two-level enhancement for possession of a firearm in furtherance of a drug-trafficking offense

because—although Gebretekle did not personally possess a gun—it was not clearly improbable

that the gun found under Mikell’s seat was connected to the offense. See U.S.S.G. § 2D1.1 cmt.

n.11(A). The PSR also recommended applying a two-level enhancement for an aggravated role in

the conspiracy, because Gebretekle controlled all aspects of Brandy Hodge’s role from jail. See

id. § 3B1.1(c) & cmt. n.2.

       The district court, over Gebretekle’s objection, applied the enhancements. The court found

that Gebretekle would have known that Mikell was an enforcer who was known to carry a gun

when he chose to travel with Mikell on January 10, 2019. Accordingly, Gebretekle knew there

was a reasonable possibility Mikell would be armed. The court also found that Gebretekle’s



                                               -3-
Case No. 20-4299, United States v. Gebretekle


direction of Hodge to seek out his former customers and “convey threats and/or bring back money”

rendered the enhancement for a managerial role applicable.

          Gebretekle timely appealed.

                                           II. ANALYSIS

          In reviewing a district court’s application of the Sentencing Guidelines, we “accept the

findings of fact of the district court unless they are clearly erroneous.’” United States v. Moon,

513 F.3d 527, 539 (6th Cir. 2008) (citation omitted). “Clear error will be found only when the

reviewing court is left with the definite and firm conviction that a mistake has been committed.”

Max Trucking, LLC v. Liberty Mut. Ins. Corp., 802 F.3d 793, 808 (6th Cir. 2015). “We review a

district court’s legal conclusions regarding the Sentencing Guidelines de novo.” Moon, 513 F.3d

at 540.

   A. Possession of a Dangerous Weapon During a Drug Offense

          The Guidelines provide that a defendant’s base offense level is increased by two where “a

dangerous weapon (including a firearm) was possessed” during a drug offense.              U.S.S.G.

§ 2D1.1(b)(1). “[T]he government has the burden of showing by a preponderance of the evidence

that (1) the defendant actually or constructively possessed the weapon, and (2) such possession

was during the commission of the offense.” United States v. Barron, 940 F.3d 903, 911 (6th Cir.

2019) (alteration in original) (quotation omitted).

          Constructive possession may be found where a coconspirator, rather than the defendant,

possessed the weapon if the government demonstrates by a preponderance of the evidence “that it

was reasonably foreseeable to a defendant that a co-conspirator would possess a firearm.” Id.

(quotation omitted). Gebretekle “need not have actually known about the weapon, as reasonable

foreseeability is an objective test.” United States v. Catalan, 499 F.3d 604, 607 (6th Cir. 2007).



                                                -4-
Case No. 20-4299, United States v. Gebretekle


Once possession is established, the burden shifts to Gebretekle “to show that it was ‘clearly

improbable’ that the weapon was connected to the offense.” Id. at 606 (citation omitted).

        Here, the record supports the district court’s application of the enhancement, so we are not

left with a definite and firm conviction that a mistake has been made. The PSR indicated—and

Gebretekle did not dispute—that Mikell was an active participant in a drug conspiracy with

Gebretekle and acted as an “enforcer” who carried a gun during drug transactions where he was

present. See Fed. R. Crim. P. 32(i)(3)(A) (providing that a court “may accept any undisputed

portion of the presentence report as a finding of fact”). The gun was found near narcotics and cash

in Gebretekle’s car that he was driving away from a meeting with a confidential informant.

Therefore, the district court did not clearly err in finding that Gebretekle could reasonably foresee

that Mikell would be armed. Given that Gebretekle made no argument that the weapon was not

connected to the offense, the enhancement was not improperly applied.

    B. Aggravating Role

        The Guidelines provide for a two-level increase in a defendant’s offense level where the

government proves, by a preponderance of the evidence, that “the defendant was ‘an organizer,

leader, manager, or supervisor’ in any criminal activity that involved fewer than five people or that

was otherwise not extensive.” United States v. Vandeberg, 201 F.3d 805, 811 (6th Cir. 2000)

(quoting U.S.S.G. § 3B1.1(c)). Factors that weigh in favor of this enhancement include “the

defendant’s exercise of decision-making authority, any recruitment of accomplices, ‘the claimed

right to a larger share of the fruits of the crime,’ the degree of participation in planning the offense,

and the degree of control the defendant exercised over others.” Id. (quoting U.S.S.G. § 3B1.1 cmt.

n.4).




                                                  -5-
Case No. 20-4299, United States v. Gebretekle


       The district court found that Gebretekle directed Hodge to travel to West Virginia and

contact specific drug purchasers that Gebretekle, rather than Hodge, chose, and to sell drugs and

bring back the proceeds of those sales. Accordingly, the court found that Gebretekle managed

Hodge, and applied the enhancement for his aggravating role.

       At sentencing, Gebretekle noted that it was “clear that in the beginning of the conspiracy,

[he] was really barking out orders to [Hodge].” (Sentencing Tr., R. 99, PageID 387.) Gebretekle

also does not deny that he counseled Hodge on how to carry out drug transactions and ordered her

to pick up money from his prior drug sales. Gebretekle, however, contends that this was evidence

of an equal partnership, rather than a “manager-employee” relationship—or at least, that it

developed into a partnership.

       It is clear based on the record that Gebretekle operated as more than an equal partner.

Gebretekle reached out to his contacts on Hodge’s behalf to persuade them to continue purchasing

narcotics through Hodge, rather than Gebretekle, while he was incarcerated. Hodge also deferred

to Gebretekle on multiple occasions, often directing customers to speak with Gebretekle over the

phone about the purchase of drugs. Moreover, even if Hodge’s role changed to that of a partner,

the Guidelines provide that the enhancement is applicable where a defendant supervises “any

criminal activity”—there is no authority for the proposition that this enhancement is inapplicable

if at some point during the conspiracy the roles of the participants change. U.S.S.G. § 3B1.1(c).

       Accordingly, the district court did not clearly err in applying this enhancement.

                                       III. CONCLUSION

       The judgment of the district court is hereby affirmed.




                                               -6-